Citation Nr: 1646741	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  11-28 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by memory loss.

2.  Entitlement to a rating in excess of 30 percent for migraines.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1989 to June 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In her September 2011 substantive appeal, the Veteran requested a Central Office hearing; in August 2016 correspondence, she withdrew her hearing request. 

A request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In August 2016 written argument, the Veteran's representative raised the issue of entitlement to TDIU, which under the cited caselaw must be addressed. 

In July 2009 correspondence, the Veteran filed a claim of service connection for memory loss as due to her service-connected migraines.  In August 2016 written argument, the Veteran's representative attempted to recharacterize the issue as one for service connection for an acquired psychiatric disorder, to include memory loss and depressive disorder.  The Board notes, however, that service connection for depressive disorder was denied in an August 2015 rating decision and has not been appealed.  As it remains somewhat unclear whether the Veteran seeks to reopen a claim of service connection for depression, the matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate development. 38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a disability manifested by memory loss and entitlement to TDIU are REMANDED to the AOJ.  VA will notify the Veteran if action on her part is required.

FINDING OF FACT

During the period on appeal, it is reasonably shown that the Veteran's migraine headaches have caused very frequent, completely prostrating, and prolonged attacks, and that these attacks have caused severe economic inadaptability.


CONCLUSION OF LAW

For the period on appeal, an increased disability rating of 50 percent is warranted for migraine headaches.  38 C.F.R. §§ 4.124, Diagnostic Code (Code) 8100.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to this claim.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.  

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Under Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks that produce severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a, Code 8100.  The 50 percent rating is the maximum allowed under VA law and regulations for this Code.

Competent medical evidence means evidence provided by a person who is qualified (through education, training, or experience) to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Lay evidence may be competent evidence to establish that an in-service event occurred.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge. Id.  


Factual Background

The present appeal involves the Veteran's claim that the severity of her service-connected migraines warrants a rating in excess of 30 percent.

An April and May 2009 VA treatment record notes the Veteran's complaints of migraines at least two to three times a week, usually lasting over one hour.  She described her migraines as intense and said that they required her to sit or lie down; she would occasionally vomit with headache onset.  

On November 2009 VA neurological disorders examination, the Veteran reported that her migraines progressively worsened and that she had headaches two to three times per week, most of which were prostrating and lasted for hours. She took prescription and over-the-counter medication for symptom relief; her response to treatment was fair, although side effects of the medications included fatigue and sleep.  The examiner noted that the Veteran worked at a United States Post Office and was placed on part-time flexible clerk status because of her inability to remember mail distribution schemes.  She missed a total of 75.80 hours of work in an eight-month period.  She was previously a police officer but was unable to remember codes or certain streets.  Her migraines prevented her from performing her usual daily activities, including chores, shopping, sports, recreation, traveling, feeding, bathing, dressing, toileting, and grooming.  She was "unable to do anything with flare-up[s] for hours with [headaches]."

In October 2010 correspondence, the Veteran's supervisor noted that her "reoccurring illness" caused her to miss numerous hours of scheduled work and was "fastly (sic) becoming a safety risk for [t]he Postal Service."  Her supervisor informed her that her scheduled working hours would be drastically reduced due to her recurring illness; she was placed on probation so that her condition could be evaluated for the next 90 days.

On March 2011 VA neurological disorders examination, the examiner reviewed the Veteran's medical records but did not perform a physical examination because she did not deem it necessary.  The examiner noted that the Veteran's neurological examinations were normal and that there were no restrictions on her activities due to headaches.  The Veteran reported, however, that she had throbbing migraine headaches four times a week and was sensitive to light and noise when she had a headache.  She took Imitrex and Aleve as needed, but did not believe that the Imitrex helped.  She also expressed concern regarding her employment since her job duties were frequently timed and her headaches caused her to slow down and take more time than desired in fulfilling her duties.  The examiner noted that a prior brain MRI was normal; migraine headaches were diagnosed.

In January 2013 correspondence, the Veteran reported that her migraines (and her inability to recall required assignments) caused her to been reduced from full-time work to part-time work.

During December 2013 VA treatment, the Veteran reported emotional distress over her ability to function at work.  Her severe migraines prohibited her from functioning at work and occasionally caused her to vomit.  Although her then employer, the United States Post Office, tried to work with her limitations, she continued to report difficulty working due to the light from her computer.  During September 2014 VA treatment, she reported "really bad" headaches for the last couple of days with vomiting, fatigue, and body aches. 

In September 2014, the Veteran obtained a VA work slip certifying that she was having acute migraine headaches and would need to be excused from work for two days.

A December 2014 VA treatment record noted the Veteran's reports of daily headaches for several weeks with no relief with medication.  She complained of blurry eyesight and fatigue.  She denied any current headache pain because she took five Aleve pills before her appointment.

In March 2015, the Veteran was seen by VA emergency personnel for severe headaches with bifrontal pressure/tightness, photophobia, nausea, fatigue, and malaise.  Private treatment records in April and May 2015 noted the Veteran's complaints of headaches three to four times a week, which lasted two to twelve hours at a time.  She complained of pain around her left eye and into the left temple area and associated nausea, vomiting, blurry vision, dizziness, photophobia, and phonophobia.  She rated her headache pain as nine or 10 out of 10.  

An April 2015 VA treatment record noted the Veteran's request for Family Leave Medical Act (FMLA) paperwork to be filled out; a January 2016 VA treatment record confirmed that the FMLA paperwork was completed.  (The record is silent as to whether FMLA leave was ever requested and/or approved.)

On May 2015 VA headaches examination, the Veteran complained of frequent and severe headaches (four or more times per week) with poor relief from various medications.  She described her headaches as pulsating/throbbing, with pain localized to one side of the head and worse with physical activity; symptoms include nausea, vomiting, sensitivity to light and sound, and change in vision.  Her headache pain normally lasted one to two days.  She reported staying in bed three days a week except for eating and using the bathroom; her job at the U.S. Post Office ended one year earlier. The examiner noted that the Veteran has very prostrating and prolonged attacks of migraines productive of severe economic inadaptability.  He further noted that she was a poor historian and may have other psychological issues.  

A January 2016 VA treatment record notes the Veteran's complaints of migraines three times a week.

Analysis

As noted above, the Veteran's migraine headaches are currently evaluated as 30 percent disabling.  A 50 percent evaluation is warranted for migraine headaches that cause "very frequent completely prostrating and prolonged attacks" when these attacks cause "severe economic inadaptability."  In this case, the Board finds that the Veteran's competent and credible statements and her reports of symptomatology during VA and private treatment establishes that these criteria are met.  The Veteran reports that her migraine headaches occur at least two to three times per week (i.e., very frequently).  The April 2009 VA examiner noted that the Veteran was unable to do anything with a flare-up for hours with headaches and during December 2013 VA treatment, the Veteran reported that her severe migraines prohibit her from functioning at work and occasionally cause her to vomit. (i.e., they are completely prostrating).  She reported that these attacks last for 30 minutes with some medication or for several hours (i.e., they are prolonged).  The Board also finds that the very frequent, completely prostrating, and prolonged attacks brought on by the Veteran's migraine headaches cause severe economic inadaptability (and have done so since the current 30 percent rating was granted), because the Veteran's reports (supported by evidence from her employer) establishes that she stopped working, at least in part due to the migraine headaches and that, even before she stopped working, the migraine headaches were so severe that she was reduced from full-time work to part-time work, and also (at a minimum) requested FMLA paperwork to be completed on her behalf.  Accordingly, the criteria for a 50 percent rating for migraine headaches have been met.  See 38 C.F.R. § 4.124a, Code 8100.


ORDER

A 50 percent (but no higher) rating is warranted for the Veteran's migraines throughout, subject to the regulations governing payment of monetary awards.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to her claims of service connection for a disability manifested by memory loss and entitlement to TDIU.

Disability Manifested by Memory Loss

The Veteran seeks service connection for a disability manifested by memory loss.  During December 1997 treatment, she requested a psychological evaluation due to recent episodes of anger/rage.  She reported that she physically and verbally attacked her aunt during a family discussion, but admitted to memory lapse and only remembered bits and pieces of the incident.  On November 2009 VA neurological examination, the diagnosis was migraine headaches with impairment and memory loss. However, several VA treatment records and examinations note that the Veteran's memory is grossly intact.  See May 2007 educational interdisciplinary note, October 2010 physical evaluation note, and May 2015 PTSD VA examination.  Accordingly, conflicts in the medical evidence regarding whether the Veteran does, in fact, have memory loss, must be addressed and resolved.  Additionally, to date, no examination in the record has adequately addressed the Veteran's claim of service connection for memory loss, to include whether such is due to her service-connected migraines.  

Further, because the Veteran served in Southwest Asia during the requisite time period, the provisions of 38 C.F.R. § 3.317, which pertains to compensation for certain disabilities occurring in Persian Gulf Veterans, are for consideration.  Neurological signs or symptoms are specifically listed in 38 C.F.R. § 3.317 as a sign or symptom which may be a manifestation of undiagnosed illness or medically unexplained chronic multisymptom illness.  Specifically, because the Veteran's service in the Persian Gulf was not considered during the previous VA examinations, the Board finds that a VA examination is warranted on this basis as well.

TDIU

It is unclear if the Veteran is currently employed.  On May 2015 VA headaches examination, she reported working at the United States Post Office until 2014.  However, during March 2016 VA treatment, she reported being employed by the Post Office and informed her physician that her employer understood her medical needs.  As such, additional development of this question is required on remand. Such development should include obtaining the necessary information from the Veteran regarding her employment history and income throughout the appeals period and obtaining a vocational assessment.


Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify all providers of evaluations or treatment she received for memory loss and to provide authorizations for VA to obtain records of any such private evaluations or treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is her responsibility to ensure that private records are received.

2. The AOJ should specifically secure for the record updated complete clinical records (records of which are not already associated with the claims) of all VA evaluations and treatment the Veteran has received for memory loss.

3. Thereafter, arrange for a VA Gulf War examination, preferably one conducted by a neurologist, to determine the nature and cause of the Veteran's memory loss.  The examiner is asked to review the pertinent evidence, including the Veteran's lay statements regarding her symptoms, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)	Please identify all diagnoses to which the Veteran's reports of memory loss are medically attributable.

(b)	As to each disability entity diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such disability was manifested during the Veteran's active duty service or is otherwise causally related to such service?  In answering this question, please specifically address the significance (if any) of any pertinent environmental exposures associated with her service in the Persian Gulf.  The examiner should also fully consider the Veteran's lay statements regarding onset and postservice symptoms.

(c)	The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's reported symptoms of memory loss represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or cause that is characterized by overlapping symptoms and signs and has features such as neurological signs or symptoms.

(d) If the answer to (b) is no, is it at least as likely as not (defined as a 50 percent or greater probability) that the Veteran's memory loss was caused or aggravated (the opinion must specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by her service-connected migraines?

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.

4. Then, request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on her ability to function in an occupational setting.  As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of her education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities.

5. Arrange for any further development suggested by the results of that sought above, and then review the record (specifically including all additional evidence received pursuant to this remand) and readjudicate the Veteran's claims.  If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


